ALLOWABILITY NOTICE
Applicant’s response, filed 05/25/2021, has been considered and made of record. Claims 1-2, 4-14, and 16-24 are pending further examination as outlined in this office action.

Response to Arguments and Amendments
Applicant’s arguments and corresponding claim amendments, see page 8 of Applicant’s Remarks, with respect to the arguments and amendments to claims 1-12 to introduce sufficient structure have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that claims 1-12 now contain sufficient structure so as not to invoke a 35 USC 112(f) interpretation of the claim limitations. Therefore, the prior 35 USC 112(f) interpretation of claims 1-12 has been withdrawn. 
Applicant’s arguments and corresponding claim amendments, see pages 8-10 of Applicant’s Remarks, with respect to the previously presented prior art rejection of at least independent claims 1 and 14 have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that independent claims 1 and 14 have been amended to incorporate the allowable subject matter that was indicated for corresponding previous claims 3 and 15. Therefore, the previously presented prior art rejections of claims 1-2, 4-14, and 15-24 have withdrawn because the independent claims and corresponding dependents have incorporated allowable subject matter. 






Allowable Subject Matter
Claims 1-2, 4-14, and 16-24 (renumbered 1-22 for issue) are allowed. 
The following is a statement of reasons for allowance: 
Claims 1 and 13 and claims 2, 4-12, 14, and 16-24 depending therefrom have further required that the sequence of frames projected into a kernel space are made linearly separable by the following step “to make linearly separable the sequence of frames comprising at least one region of interest from environment thereof by a hyper plane”. The relied upon teachings of Saini have not further disclosed a process of kernelization or projecting into a kernel space the sequence of frames wherein the frames or regions thereof are made linearly separable by a hyper plane prior to the steps of binarization and feature extraction. See below for additional cited prior art teachings disclosing the linear separation of feature spaces using SVM and PCA type techniques.  None of the below presented prior art, known prior art, or reasonable combinations thereof have disclosed or made obvious the currently presented limitations of claims 1-2, 4-14, and 16-24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references were cited in the prior office action, but have been included to reemphasize the state of the art relevant to the allowable claimed subject matter.
Stein (US 2012/0233841) has disclosed a method of traffic sign and electronic traffic sign recognition and detection using images captured from a vehicle. The process of detection and recognition being performed on a sequence of video image frames having alternating exposure 
Gudigar et al (“Kernel Based Automatic Traffic Sign Detection and Recognition Using SVM”) has disclosed a video image data processing method for locating traffic lights in traffic scenes. The process of Gudigar (see abstract) including steps of color segmentation, shape classification using SVM and kernel SVM and the elimination of false positives in a final stage of the process.
Agrawal et al (“Automatic Traffic Sign Detection and Recognition Using Moment Invariants and Support Vector Machine”) has disclosed a video image data processing method for locating traffic lights in traffic scenes. The process of Agrawal including a color segmentation followed by a thresholding method in the Hue Saturation Intensity color space, further steps of geometric shape limiting, and HOG feature descriptors are used in identifying potential traffic light regions.
Chen et al (“Hyperspectral Image Classification via Kernel Sparse Representation”) has disclosed a method of converting hyperspectral image data to a linear feature space “kernel space” to facilitate classification of features of the image data.
Sanders et al (US 2019/0102876) has disclosed an image processing method of determining the quality of a cleaning operation performed on a surface. The image processing method comprising steps of converting the RGB to HSV and greyscale values based on a kernelization process (Kernel PCA of Sanders, para 0113-0115 and 0118), then determining the cleanliness based on a count of identified glare type pixels.
Hong et al (US 2016/0148063) has disclosed an image processing method of detecting traffic lights in image data based on ranges of color values. The process of Hong further 
Wang et al (US 2018/0225968) has disclosed an image processing method for localizing and detecting objects in a 3D point cloud of sensor data based at least upon an initial kernelization “Walsh Kernel Projection” that projects the input information into a reduced feature/kernel space (para 0027 and 0050). Detected objects including traffic lights (para 0050).
Yoo et al (US 2018/0189577) has disclosed an image classification process for detecting lane markers in video image data based on at least the greyscale values of said road lane markers. The greyscale  values (para 0052, 0102, and Fig 6) being generated from a conversion of the RGB video image data input using a LDA (linear discriminant analysis) type kernelization that projects the grayscale values in a manner so as to increase the distances between the road lane marker colors and the other colors of the video image data.
Mythili et al (“Color Image Segmentation Using ERKFCUM”) has disclosed a process of color segmentation wherein the initial input RGB image data is converted to an HSV space using rgb2hsv conversion process (section 2.2.2 pg 23 of Mythili).
Chen et al (“A Dimension Reduction Framework for HSI Classification Using Fuzzy and Kernel NFLE Transformation”) has disclosed a method of reducing the dimensionality of the multispectral video image data for classification purposes by utilizing a kernelization process on the received spectral image data.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        

	/KIM Y VU/               Supervisory Patent Examiner, Art Unit 2666